Dewey, J.
The law allows an offence to be charged as committed upon the property of a person unknown; or in the case of an illegal sale of spirituous liquors, a sale may be alleged to a person unknown. But in such case, if upon the trial it -op-pears that the name of such person was really known to the grand jury, or the complainant, if the case was originally tried on a complaint before a justice of the peace, the defendant should be discharged, subject to be tried on a new indictment adapted to the case. But the fact, that the name of the person was in fact known, must appear from the evidence in the case. It is immaterial whether it so appears from the evidence offered by the government, or that" offered by the defendant. But there being no evidence to the contrary, the- objection that the party *43was not unknown does not arise. Though we do not adopt the precise form of disposing of this question, that was taken by the presiding judge, as to a presumption arising from the allegation in the complaint, we are of opinion that, upon the case as stated, the ruling was sufficiently favorable to the defendant.

Exceptions overruled.